EXHIBIT 10.1

 

Loan Agreement

 

THIS LOAN AGREEMENT is dated as of March 9, 2017, by and between RenovaCare,
Inc., a corporation organized under the laws of the State of Nevada
(“Borrower”), and [****] (“Creditor”).

 

W I T N E S S E T H:

 

WHEREAS, Creditor has agreed to make a loan to Borrower, and Borrower has agreed
to accept a loan from Creditor, of up to [****] DOLLARS (US$[****]) (the “Loan
Amount”) on the terms and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
hereinafter set forth and intending to be legally bound hereby, agree as
follows:

 

ARTICLE I

DEFINITIONS

 

1.01 Certain Definitions. In addition to other words and terms defined elsewhere
in this Agreement, as used herein the following words and terms shall have the
following meanings, respectively:

 

“1933 Act” means the U.S. Securities Act of 1933, as amended.

 

“1934 Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Agreement” shall mean this Loan Agreement as the same may be amended, modified
or supplemented from time to time.

 

“Closing” shall mean the execution and delivery of the Loan Documents by
Borrower and Creditor and the delivery of any portion of the Loan Amount to the
Borrower by the Creditor.

 

“Closing Date” shall mean the date of this Agreement.

 

“Commission” shall mean the United States Securities and Exchange Commission.

 

“Event of Default” shall mean any of the events of default described in Section
6.01.

 

“Loan” shall mean loan of $25,000 to be made by Creditor to Borrower pursuant to
this Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Promissory Note,
the Warrant and any and all other documents delivered by or on behalf of
Borrower in connection with the Loan, as the same may be amended, modified or
supplemented from time to time.

 

“Note” or “Promissory Note” shall mean Borrower’s promissory note in the
aggregate amount of $25,000 to Creditor and attached hereto as Exhibit A, as
said Note may be extended, renewed, refinanced, refunded, amended, modified or
supplemented from time to time, and any replacement or successor note.

 

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, department or instrumentality of either, or any
court, tribunal, grand jury or arbitrator, in each case whether foreign or
domestic.

 

“Potential Default” shall mean any condition, event, act or omission which, with
the giving of notice or passage of time or both, would constitute an Event of
Default as described in Article VI below.

 



1




 

“Securities” refers collectively to the Promissory Note, the Warrant or the
Shares issuable upon conversion or exercise, as the case may be, thereof.

 

1.02 Construction of Agreement. Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular and vice versa.
References in this Agreement to “judgments” of Creditor include good faith
estimates by Creditor (in the case of quantitative judgments) and good faith
beliefs by Creditor (in the case of qualitative judgments). The words “hereof,”
“herein,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
section and other headings contained in this Agreement are for reference
purposes only and shall not control or affect the construction of this Agreement
or the interpretation hereof in any respect. Section and subsection references
are to this Agreement unless otherwise specified.

 

ARTICLE II

THE LOAN

 

2.01 Agreement to Lend. Subject to the terms and conditions hereof and relying
upon the representations and warranties herein set forth, Creditor agrees to
make a loan to the Borrower in the aggregate amount of $25,000 on the terms set
forth herein.

 

2.02 Use of Proceeds. The Loan will be used for general administrative purposes
as Borrower sees fit.

 

2.03 Maturity Date. The Loan shall mature on February 23, 2018. The Loan may not
be prepaid without the consent of Creditor; such consent may be withheld in
Creditor’s sole and absolute discretion.

 

2.04 Conversion of Loan. Beginning on the one month anniversary of the Closing
Date, the Creditor, at its sole and absolute discretion, shall have the right
but not obligation, to convert any portion of the Loan, including all interest
then due thereon, into shares of the Borrower’s common stock at a price (the
“Conversion Price”) equal to the lesser of: (i) $3.45, the closing price of the
Borrower’s common stock as quoted on the OTC Markets Group Inc. QB tier (the
“OTCQB”) on the day prior to the Closing Date; or (ii) a twenty percent (20%)
discount to the average closing price of the Borrower’s common stock as quoted
on the OTCQB for the five (5) days prior to the date on which the Creditor
provides the Borrower with a notice to convert the Loan pursuant to this Section
2.04, subject to a floor price of $2.76.

 

2.05 Note. The obligation of Borrower to repay the principal and interest of the
Loan shall be evidenced by the Note.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Creditor that:

 

3.01 Authority and Authorization. Borrower has the power and authority to
execute and deliver this Agreement, to make the borrowing provided for herein,
to execute and deliver the Note in evidence of such borrowing, to execute and
deliver the other Loan Documents to which Borrower is a party and to perform its
obligations hereunder and under the Note and the other Loan Documents, and all
such action has been duly and validly authorized.

 

3.02 Execution and Binding Effect. This Agreement, the Note and the other Loan
Documents to which Borrower is a party have been duly and validly executed and
delivered by Borrower and constitute legal, valid and binding obligations of
Borrower, enforceable in accordance with the terms hereof and thereof, subject
to the effect of bankruptcy, insolvency, reorganization, arrangement,
moratorium, or other similar laws relating to or affecting the rights of
creditors generally.

 

3.03 Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with, any Official Body is or will be necessary or
advisable in connection with the execution and delivery of this Agreement, the
Note or the other Loan Documents, consummation of the transactions herein or
therein contemplated or performance of or compliance with the terms and
conditions hereof or thereof.

 



2




 

3.04 Absence of Conflicts. Neither the execution and delivery of this Agreement,
the Note or the other Loan Documents nor consummation of the transactions herein
or therein contemplated nor performance of or compliance with the terms and
conditions hereof or thereof will (a) violate any law, (b) conflict with or
result in a breach of or a default under any agreement or instrument to which
Borrower is a party or by which either of them or any of their properties (now
owned or hereafter acquired) may be subject or bound or (c) result in the
creation or imposition of any lien, charge, security interest or encumbrance
upon any property (now owned or hereafter acquired) of Borrower.

 

3.05 Financial Condition. Borrower has not applied for or consented to the
appointment of a receiver, trustee or liquidator of itself or any of its
property, admitted in writing its inability to pay its debts as they mature,
made a general assignment for the benefit of creditors, been adjudicated a
bankrupt or insolvent or filed a voluntary petition in bankruptcy, or a petition
or an answer seeking reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law,
and no action has been taken by Borrower for the purpose of effecting any of the
foregoing. No order, judgment or decree has been entered by any court of
competent jurisdiction approving a petition seeking reorganization of Borrower
or all or a substantial part of the assets of Borrower, or appointing a
receiver, sequestrator, trustee or liquidator of it or any of its property.

 

3.06 Defaults. No Event of Default and no Potential Default has occurred and is
continuing or exists.

 

3.07 Litigation. There is no pending or (to Borrower’s knowledge) threatened
proceeding by or before any Official Body against or affecting Borrower which if
adversely decided would have a material adverse effect on the business,
operations or condition, financial or otherwise, of Borrower or on the ability
of Borrower to perform its obligations under the Loan Documents.

 

3.08 Power to Carry On Business. Borrower has all requisite power and authority
to own and operate its properties and to carry on its business as now conducted
and as presently planned to be conducted.

 

ARTICLE IV

CONDITIONS OF LENDING

 

The obligation of Creditor to consummate the Closing and to make the Loan is
subject to the satisfaction of the following conditions:

 

4.01. Representations and Warranties. The representations and warranties
contained in Article III hereof and in the other Loan Documents shall be true on
and as of the Closing Date. No Event of Default and no Potential Default shall
have occurred and be continuing or shall exist or shall occur and exist after
the consummation of the Closing.

 

4.02. Warrant. Contemporaneously with the execution of this Agreement, Borrower
shall issue to Creditor such documentation as required to evidence a warrant
(the “Warrant”) to purchase up to 7,246 shares of the Borrower’s common stock at
an exercise price per share equal to the lesser of: (i) $3.45, the closing price
of the Borrower’s common stock as quoted on the OTCQB on the day prior to the
Closing Date; or (ii) a twenty percent (20%) discount to the average closing
price of the Borrower’s common stock as quoted on the OTCQB for the five (5)
days prior to the date on which the Creditor elects to exercise the Warrant. The
Warrant shall contain, at a minimum: (i) a term of five (5) years; (ii) a
provision for cashless exercise; and (iii) such other anti-dilution provisions
as are customary. The Warrant shall be exercisable beginning on the one month
anniversary of the Closing Date.

 



3




 

4.03. Miscellaneous. Borrower shall have furnished to Creditor such other
instruments, documents and opinions as Creditor shall reasonably require to
evidence and secure the Loan and to comply with this Agreement, the Promissory
Note and the requirements of regulatory authorities to which Borrower is
subject.

 

4.04. Details, Proceedings and Documents. All legal details and proceedings in
connection with the transactions contemplated by this Agreement shall be
satisfactory to Creditor and Creditor shall have received all such counterpart
originals or certified or other copies of such documents and proceedings in
connection with such transactions, in form and substance satisfactory to
Creditor, as Creditor may from time to time request.

 

ARTICLE V

COVENANTS

 

Borrower covenants to Creditor as follows:

 

5.01. Notices. Promptly upon becoming aware thereof, Borrower shall give
Creditor notice of:

 

(a) any Event of Default or Potential Default, together with a written statement
setting forth the details thereof, and the action being taken by Borrower to
remedy the same; or 

 

(b) the commencement, existence or threat of any proceeding by or before any
Official Body against or affecting Borrower which, if adversely decided, would
have a material adverse effect on the business, operations or condition,
financial or otherwise, of Borrower or on its ability to perform its obligations
under the Loan Documents. 

 

5.02 Books and Records. Borrower shall maintain and keep proper records and
books of account in which full, true and correct entries shall be made of all
its dealings and business affairs.

 

5.03 Right to Participate in Future Financings. Creditor shall have the right,
but not the obligation, so long as any part of the principal of the Loan (or any
accrued and unpaid interest thereon) remains outstanding to participate, on the
same terms and conditions as other investors, in any equity or debt financings
effected by Borrower; and, in any such financing in which the Creditor may
elect, in its sole discretion, to participate the Creditor may, at its option,
apply the then outstanding principal balance of the Loan (and accrued and unpaid
interest thereon) towards the purchase price of the securities acquired by it in
any such financing.

 

5.04 Limitation on Equity and Debt Financings. So long as the Loan, or any
portion thereof, remains outstanding, Borrower shall not, without the express
written consent of the Creditor, which consent may be withheld in Creditor’s
sole and absolute discretion, enter into any agreements, written or otherwise,
that would (i) evidence an indebtedness to any person or entity, other than
Creditor, that would require repayment by Borrower, or (ii) sell, in one or more
transactions, shares of Borrower’s common stock representing, in the aggregate,
more than twenty percent (20%) of Borrower’s shares of common stock outstanding
as of the Closing Date.

 

5.05 Registration Rights. Borrower hereby covenants and agrees that, beginning
on the first anniversary of the Closing Date:

 

(a) Demand Registration. Creditor shall have demand registration rights for all
of the shares issuable upon (i) conversion of the then principal balance of, and
accrued and unpaid interest on, the Loan and (ii) the exercise of the Warrant
(collectively, the “Registrable Securities”). Upon receipt by the Borrower of
notice of a demand, Borrower shall, at its own expense, prepare and file a
registration statement on behalf of Creditor. 

 

(b) Piggy-Back Registration. If, at any time prior to the Maturity Date, the
Borrower proposes to file a registration statement under the 1933 Act with
respect to an underwritten offering by the Borrower for its own account or for
the account of others of any class of security (other than (a) a registration
statement on Forms S-4 or S-8, (b) a registration statement filed in connection
with an exchange offer or (c) a registration statement filed as a result of
Section 2 hereof), then the Borrower shall in each case give written notice of
such proposed filing to the Creditor at least 30 days prior to the anticipated
filing date, and such notice shall offer the Creditor the opportunity to
register such shares of Registrable Securities as each such holder may request.
The Borrower shall use its reasonable best efforts to cause the managing
underwriter or underwriters of a proposed underwritten offering to permit the
holders of Registrable Securities requested in writing within fifteen (15) days
after the notice given by the Borrower to be included in the registration for
such offering to include such securities in such offering on the same terms and
conditions as any similar securities of the Borrower included therein.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such offering delivers an opinion to the Creditor that the total amount of
securities which it or the Borrower or any other persons or entities intend to
include in such offering is sufficiently large to materially and adversely
affect the success of such offering, then the amount or kind of securities to be
offered for the accounts of the Creditor shall be reduced pro rata with respect
to each holder to the extent necessary to reduce the total amount of securities
to be included in such offering to the amount recommended by such managing
underwriter or underwriters; provided, however, that if securities are being
offered for the account of other persons or entities (other than those
exercising demand registration rights) as well as the Borrower, such reduction
shall not represent a greater fraction of the number of securities intended to
be offered by the Creditor than the fraction of similar reductions imposed on
such other persons or entities with respect to the amount of securities they
intended to offer. 

 

(c) Registration Procedures. 

 



4




 

Whenever any Registrable Securities are required to be registered pursuant to
Sections 5.05 (a) or (b) of this Agreement, the Borrower will use its reasonable
best efforts to effect the registration of such Registrable Securities in
accordance with the intended method of disposition thereof as diligently as
practicable, and in connection therewith, the Borrower agrees that it shall also
do the following:

 

(i) use its reasonable best efforts to diligently prepare for filing and file
with the Commission a registration statement which includes the Registrable
Securities and use its reasonable best efforts to cause such registration to
become effective promptly following such filing; provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
including documents incorporated by reference, the Borrower will furnish to
counsel to the holders of the Registrable Securities covered by such
registration statement. And the managing underwriter or underwriters, if any,
draft copies of all such documents proposed to be filed (other than exhibits,
unless so requested) a reasonable time prior thereto, which documents will be
subject to the reasonable review of such counsel and such holders and
underwriters, and will notify each holder of the Registrable Securities of any
stop order issued or threatened by the Commission in connection therewith and
take all reasonable actions required to prevent the entry of such stop order or
to remove it if entered; 

 

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the registration statement as may be necessary to keep the
registration statement effective for a period of not less than three years (or
such shorter period which will terminate when all Registrable Securities covered
by such registration statement have been sold or withdrawn or are eligible for
sale by the holders thereof under Rule 144 under the 1933 Act without volume
limitations); cause the prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
1933 Act; and comply with the provisions of the 1933 Act applicable to it with
regard to the disposition of all securities covered by such registration
statement during the applicable period in accordance with the intended methods
of disposition by the sellers thereof set forth in such registration statement
or supplement to the prospectus; 

 

(iii) furnish to any holder of Registrable Securities included in such
registration statement and the underwriter or underwriters if any, without
charge, at least one signed copy of the registration statement and any
post-effective amendment thereto upon request, and such number of conformed
copies thereof and such number of copies of the prospectus (including each
preliminary prospectus) and any amendments or supplements thereto and any
documents incorporated by reference therein, as such holder or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities being sold by such holder (it being understood that the Borrower
consents to the use of the prospectus and any amendment or supplement thereto by
each holder of Registrable Securities covered by the registration statement and
the underwriter or underwriters if any, in connection with the offering and sale
of the Registrable Securities covered by the prospectus or any amendment or
supplement thereto unless the Borrower notifies such persons to the contrary);
and pursuant to Section 152 under the 1933 Act, furnish to the New York Stock
Exchange copies of the prospectus and any amendment or supplement thereto for
purpose of redelivery to its members upon their request, and furnish a
reasonable number of additional copies thereof, when requested by the New York
Stock Exchange, from time to time for the purpose of redelivery to members upon
their request; 

 

(iv) notify each holder of Registrable Securities included in such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the 1933 Act, when the Borrower becomes aware of the happening
of any event as a result of, which the prospectus included in such registration
statement (as then in effect) contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein (in
the case of the prospectus or any preliminary prospectus in light of the
circumstances under which they were made) not misleading and, as promptly as
practicable thereafter, prepare and file with the Commission and furnish a
supplemental amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; 

 



 



5


 

(v) make generally available to its security holders an earnings statement
satisfying the provisions of Section 11(a) of the 1933 Act and Rule 158
thereunder no later than 45 days after the end of the 12-month period beginning
with the first day of the Borrower’s first fiscal quarter commencing after the
effective date of the registration statement, which earnings statement shall
cover said 12-month period; 

 

(vi) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the registration statement at the earliest
possible moment; 

 

(vii) if requested by the managing underwriter or underwriters or any holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information with respect to the plan of distribution as the managing underwriter
or underwriters or such holder, as the case may be, reasonably requests to be
included therein, including, without limitation, information with respect to the
number of Registrable Securities being sold by such holder to any underwriter or
underwriters, the purchase price being paid therefor by such underwriter or
underwriters and with respect to any other terms of the underwritten offering of
the Registrable Securities to be sold in such offering, and promptly make all
required filings of such prospectus supplement or post-effective amendment; 

 

(viii) as promptly as practicable after filing with the Commission of any
document which is incorporated by reference in a prospectus contained in a
registration statement, deliver a copy of such document to each holder of
Registrable Securities covered by such registration statement who so requests; 

 

(ix) on or prior to the date on which the registration statement is declared
effective, use its reasonable best efforts to register or qualify, and cooperate
with the holders of Registrable Securities included in such registration
statement the underwriter or underwriters, if any, and their counsel, in
connection with the registration or qualification of the Registrable Securities
covered by the registration statement for offer and sale under the securities or
blue sky laws of each state and other jurisdiction of the United States as any
such holder or underwriter reasonably requests in writing, to use its reasonable
best efforts to keep each such registration or qualification effective,
including through new filings or amendments or renewals, during the period such
registration statement is required to be kept effective and to do any and all
other acts or things necessary or advisable to enable the disposition in all
such jurisdictions of the Registrable Securities covered by the applicable
registration statement; provided that the Borrower will not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject; 

 

(x) cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement, and enable such securities to be in such denominations and registered
in such names as the managing underwriter or underwriters, if any J or such
holders may request; 

 

(xi) use its reasonable best efforts to cause the Registrable Securities covered
by the registration statement to be registered with or approved by such other
governmental agencies or authorities within the United States as may be
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any to consummate the disposition of such securities; 

 

(xii) enter into such customary agreements (including an underwriting agreement
in customary form with provisions as may be reasonably required by the managing
underwriter and take all such other actions as the holders of a majority of the
Registrable Securities being sold or the managing underwriter or underwriters in
an underwritten public offering, if anyone reasonably requests in order to
expedite or facilitate the disposition of such Registrable Securities; 

 



6


 

(xiii) make available for inspection by any holder of Registrable Securities
included in such registration statement, any underwriter participating in any
disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any such seller or underwriter
(collectively, the “Inspectors”) all financial and other records, pertinent
corporate documents and properties of the Borrower (collectively, the
“Records”), as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause the Borrower’s officers, directors and
employees to supply all information reasonably requested by any such inspector
in connection with such registration statement; provided that records which the
Borrower determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless (i)
the disclosure of such Records is necessary to avoid or correct a misstatement
or omission in the registration statement or (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction; provided, further each holder of Registrable Securities agrees
that it will, upon learning that disclosure of such Records is sought in a court
of competent jurisdiction give notice to the Borrower and allow the Borrower at
its expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential; and 

 

(xiv) use its reasonable best efforts to obtain a cold comfort letter from the
Borrower’s independent public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters as the holders
of a majority of the Registrable Securities being sold reasonably request. 

 

The Creditor, upon receipt of any notice from the Borrower of the happening of
any event of the kind described in subsection (iv) of this Section 5.05(c), will
forthwith discontinue disposition of the Registrable Securities until such
holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (iv) of this Section 5.05(c) or until it is advised
in writing (the “Advice”) by the Borrower that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings which
are incorporated by reference in the prospectus and, if so directed by the
Borrower, such holder will, or will request the managing underwriter or
underwriters, if any, to deliver to the Borrower (at the Borrower’s expense) all
copies (other than permanent file copies) then in the possession of such holder
and of any underwriter or underwriters, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice. In the
event the Borrower shall give any such notices the time periods mentioned in
subsection (ii) of this Section 5.05(c) shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by subsection (iv) of this Section 5.05(c) or
the Advice.

 

The Creditor shall use reasonable efforts to cooperate with the Borrower, and
the Borrower may require each such Seller to furnish to the Borrower such
information regarding the distribution of such securities as the Borrower may
from time to time reasonably request in writing.

 

(d) Registration Expenses.

 



7




 

All expenses incident to the Borrower’s performance of, or compliance with, this
Agreement, including without limitation all Commission and National Association
of Securities Dealers, Inc. registration and filing fees, fees and expenses of
compliance with securities or blue sky laws (including fees and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities), printing expenses, messenger and delivery expenses, internal
expenses (including, without limitation, all salaries and expenses of the
Borrower’s officers and employees performing legal or accounting duties), any
listing fees and expenses incurred in connection the securities to be
registered, and fees and disbursements of counsel for the Borrower and its
independent certified public accountants (including the expenses of any “cold
comfort” letters required by or incident to such performance), 1933 Act and 1934
Act liability insurance for the Borrower and its officers and directors (if the
Borrower elects to obtain such insurance), the fees and expenses of any special
experts retained by the Borrower in connection with such registration, fees and
expenses of other persons retained by the Borrower, incurred in connection with
each registration hereunder (but not including any fees and expenses of any
special audit required or incident to a registration hereunder and transfer
taxes, if any), will be borne by the Borrower. The Creditor shall be responsible
for any underwriting fees, discounts or commissions attributable to the sale of
Registrable Securities.

 

5.06 Other Obligations. Borrower shall maintain all obligations of Borrower in
whatsoever manner incurred, including but not limited to obligations for
borrowed money or for services or goods purchased by Borrower, in a current
status.

 

ARTICLE VI

DEFAULTS

 

6.01 Events of Default. An Event of Default shall mean the occurrence or
existence of one or more of the events or conditions (whatever the reason for
such Event of Default and whether voluntary, involuntary or effected by
operation of law) described below which continues and persists for thirty (30)
days beyond the required date of notice of such Event of Default specified in
Section 5.01:

 





i. failure to pay any required principal repayment on the Loan when due or
failure to pay any cash interest (if applicable) on the Loan within 10 days of
the date upon which such interest is due;







 





ii. failure to pay, or any default in the payment of, any principal of or any
interest on any debt for money borrowed (other than the Loan, which is covered
by (i) above) of Borrower, which remains uncured for a period of 30 days;







 





iii. any material breach of representations and warranties made by Borrower,
which remains uncured for a period of 30 days after notice by Creditor;







 





iv. bankruptcy or insolvency of Borrower; and







 





v. any final judgment, writ or warrant of attachment in an amount greater than
$100,000 filed against Borrower or its assets which remains unbonded, uninsured
or unstayed for 120 days.



 

6.02 Consequences of an Event of Default. If an Event of Default specified in
Section 6.01 shall occur and continue after the expiration of applicable notice
and grace periods, if any, set forth therein, Creditor may, by notice to
Borrower, declare the unpaid principal amount of the Note and all other amounts
owing by Borrower hereunder or under the Note or the other Loan Documents to be
immediately due and payable without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived, and an action
therefor shall immediately accrue.

 

ARTICLE VII

MISCELLANEOUS

 

7.01 Further Assurances. From time to time upon the request of Creditor,
Borrower shall promptly and duly execute, acknowledge and deliver any and all
such further instruments and documents as Creditor may reasonably deem necessary
or desirable to confirm this Agreement and the Note, to carry out the purpose
and intent hereof and thereof or to enable Creditor to enforce any of its rights
hereunder or thereunder.

 

7.02 Amendments and Waivers. Creditor and Borrower may from time to time enter
into agreements amending, modifying or supplementing this Agreement or the Note
or any other Loan Document or changing the rights of Creditor or of Borrower
hereunder or thereunder, and Creditor may from time to time grant waivers or
consents to a departure from the due performance of the obligations of Borrower
hereunder or thereunder. Any such agreement, waiver or consent must be in
writing and shall be effective only to the extent specifically set forth in such
writing. In the case of any such waiver or consent relating to any provision
hereof any Event of Default or Potential Default so waived or consented to shall
be deemed to be cured and not continuing, but no such waiver or consent shall
extend to any other or subsequent Event of Default or Potential Default or
impair any right consequent thereto.

 



8




 

7.03 No Implied Waiver; Cumulative Remedies. No course of dealing and no delay
or failure of Creditor in exercising any right, power or privilege under any of
the Loan Documents shall affect any other exercise thereof or exercise of any
other right, power or privilege. The rights and remedies of Creditor under this
Agreement are cumulative and not exclusive of any rights or remedies which
Creditor would otherwise have under the other Loan Documents, at law or in
equity.

 

7.04 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and, unless delivery instructions are otherwise expressly
set forth above herein, either delivered personally (effective upon delivery),
by facsimile transmission or email (effective on the next day after
transmission), by recognized overnight delivery service (effective on the next
day after delivery to the service), or by registered or certified mail, postage
prepaid and return receipt requested (effective on the third Business Day after
the date of mailing), at the following physical and email addresses or facsimile
transmission numbers (or at such other physical or email address(es) or
facsimile transmission number(s) for a Party as shall be specified by like
notice, effective day of transmission):

 

If to the Borrower, at:

 

RenovaCare, Inc.

430 Park Avenue

Suite 702

New York, NY 10022

Attention: President & CEO

 

If to Creditor, at:

 

[****]

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others. No change in any of such addresses shall be
effective insofar as notices under this Section 7.04 are concerned unless such
changed address shall have been given to such other party hereto as provided in
this Section 7.04. For purposes hereof, the term “Business Day” means any day
other than a Saturday, Sunday or any day on which banks in the State of New York
are authorized or required by federal law to be closed in New York, New York.

 

7.05 No Third Party Rights. Except as contemplated by Section 7.08 hereof,
nothing in this Agreement, whether express or implied, shall be construed to
give to any person other than the parties hereto any legal or equitable right,
remedy or claim under or in respect of this Agreement, which is intended for the
sole and exclusive benefit of the parties hereto.

 

7.06 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

7.07 Number and Gender. For purposes of this Agreement, the singular shall be
deemed to include the plural and the neuter shall be deemed to include the
masculine and feminine, and vice versa, as the context may require.

 

7.08 Heirs, Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Creditor, Borrower and their respective heirs,
successors and assigns, except that Borrower may not assign or transfer any of
its rights hereunder without the prior written consent of Creditor. Except to
the extent otherwise required by the context of this Agreement, the term
“Creditor” where used in this Agreement shall mean and include any holder of the
Note originally issued to Creditor hereunder, and the holder of such Note shall
be bound by and have the benefits of this Agreement the same as if such holder
had been a signatory hereto.

 



9




 

7.09 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
or amendments thereto and of signature pages by facsimile transmission or by
email transmission in portable digital format, or similar format, shall
constitute effective execution and delivery of such instrument(s) as to the
parties and may be used in lieu of the original Agreement or amendment for all
purposes. Signatures of the parties transmitted by facsimile or by email
transmission in portable digital format, or similar format, shall be deemed to
be their original signatures for all purposes.

 

7.10 Accredited Investor. The Creditor is, and will be at the time of any
exercise of the Warrants or conversion of the Promissory Note, as the case may
be, an “accredited investor,” as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased securities of United States publicly-owned companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable the
Creditor to utilize the information made available by the Borrower to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment. The
Creditor has the authority and is duly and legally qualified to purchase and own
the Securities. The Creditor is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. The Creditor is not a
member of the Financial Industry Regulatory Authority or an “associated person”
(as such term is defined under the FINRA Membership and Registration Rules
Section 1011).

 

7.11 Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof. The parties to this Agreement,
acting for themselves and for their respective successors and assigns, without
regard to domicile, citizenship or residence, hereby expressly and irrevocably
elect as the sole judicial forum for the adjudication of any matters arising
under or in connection with this Agreement, and consent and subject themselves
to the jurisdiction of, the courts of the State of New York located in County of
New York, and/or the United States District Court for the Southern District of
New York, in respect of any matter arising under this Agreement. Service of
process, notices and demands of such courts may be made upon any party to this
Agreement by personal service at any place where it may be found or giving
notice to such party as provided in Section 7.04.

 

[Signature Page Follows]

 



10




 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 



RenovaCare, Inc.

  By: /s/ Thomas Bold



Name:

Thomas Bold Title: President and Chief Executive Officer



 



[****]







By:



Name:

[****]

Title:

[****]



 



11



 